Citation Nr: 1730392	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include coronary artery disease (CAD) status-post myocardial infarction and coronary artery bypass grafting (also claimed as hardening of the arteries), including as due to exposure to asbestos and aviation fuel.

2.  Entitlement to service connection for hypertension, including as due to exposure to asbestos and aviation fuel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO in Winston-Salem, North Carolina, which in pertinent part, denied service connection for a cardiac disability and hypertension.  

The Veteran requested a hearing before the Board in a March 2009 VA Form 9.  In an April 2011 letter, the Veteran was informed that a Travel Board hearing had been scheduled for May 24, 2011, and VA received the Veteran's confirmation of his intention to attend the scheduled Board hearing that same month in April 2011.  The record indicates the Veteran did not attend the scheduled hearing.  As the Veteran has not presented any reasons for the failure to appear at the May 2011 Travel Board hearing, the hearing request has been withdrawn.  38 C.F.R. § 20.702 (2016).

In March 2016, the Board remanded the matter to the RO for further development.  Unfortunately, for the reasons discussed below, the Board must once again remand the issues on appeal for additional development.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the RO. 


REMAND

Service Connection for a Cardiac Disability and Hypertension

The Veteran generally contends that a cardiac disability and hypertension are the result of exposure to asbestos and aviation fuel during active service.  Specifically, in a March 2007 claim, the Veteran asserts being repeatedly exposed to aviation fuel in closed quarters without ventilation while performing the duties of an aircraft mechanic during service.  Additionally, the Veteran handled asbestos-laden materials when servicing equipment aboard the U.S.S. Independence.

As stated above, the Board previously remanded the matters on appeal in a March 2016 decision.  The Board's March 2016 decision found that prior VA examinations provided to the Veteran in October 2007 and February 2013 were inadequate and remanded the matter to the RO for further development.  The Board's March 2016 remand directives included instructions for the Veteran to be provided with new VA examinations for the cardiac disability and for hypertension.  Additionally, the Board's March 2016 remand directives instructed the VA examiner to provide opinions as to whether the cardiac disability and hypertension began in service or is otherwise etiologically related to service, and instructed the VA examiner not to rely solely on the absence of symptoms or diagnoses in service as the basis for a negative opinion.  The VA examiner was also instructed to provide opinions as to whether the cardiac disability and/or hypertension disability are caused by, or related to, exposure to aviation fuel and/or asbestos.  Finally, the VA examiner was instructed to address a May 2011 statement from the Veteran's private treating physician, Dr. Wiegman, which noted that some studies have linked exposure to hydrocarbons found in jet fuel to the development of atherosclerotic heart disease.

Upon remand, the Veteran was provided new VA examinations in May 2016.  The May 2016 VA examination reports reflect the Veteran was diagnosed with acute, subacute, or old myocardial infarction, coronary artery disease, coronary artery bypass graft, and hypertension.  While the May 2016 VA examiner indicated that service treatment records had been reviewed, the VA examiner did not provide the requested opinions as to whether the Veteran's cardiac disability and hypertension disability either began in service, or are otherwise related to service.

Moreover, the May 2016 VA examiner erroneously stated that Dr. Wiegman had indicated that there was no evidence in medical literature to support a causal relationship between jet fuel exposure and development of atherosclerosis in the heart.  The May 2016 VA examiner then opined that it is less likely than not that asbestos and jet fuel exposure caused the Veteran's heart condition and hypertension based on the lack of medical evidence to support such a causal link.  The May 2016 VA examiner did not provide any further rationale for the negative opinions, nor did the VA examiner address the Veteran's relevant medical history.

Given that the May 2016 VA examiner did not provide an opinion as to whether the cardiac disability and hypertension disability had their onset in service or are otherwise related to service, and in light of the erroneous interpretation of 
Dr. Wiegman's May 2011 statement along with the insufficient rationale upon which the May 2016 VA examiner based the negative nexus opinions, the Board finds that the May 2016 VA medical opinions are inadequate and do not fully comply with the Board's March 2016 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  As such, another remand is necessary in order to obtain adequate VA addendum opinions.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the RO should attempt to obtain any outstanding VA treatment records for the period from April 2017.

Accordingly, the issues of entitlement to service connection for a cardiac disability and hypertension are REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period starting from April 2017.

2.	Request that a VA medical professional, other than the VA examiner who conducted the May 2016 VA examinations, review the electronic file and provide the VA addendum opinions requested below.  

The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the addendum opinions.  If the VA examiner determines that additional examination(s) of the Veteran is necessary to provide reliable opinions as to causation, such examination(s) should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The VA examiner should provide the following opinions:

a)	Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's cardiac disability had its onset in, or is otherwise etiologically related to active service?  In answering this question, the VA examiner should not rely solely on the absence of cardiac symptoms or diagnoses in service as the basis for a negative opinion.

b)	Is it at least as likely as not that the Veteran's cardiac disability is caused by, or is otherwise related to exposure to asbestos during service?

c)	Is it at least as likely as not that the Veteran's cardiac disability is caused by, or is otherwise related to exposure to aviation fuel during service?  In answering this question, the VA examiner is asked to address 
Dr. Wiegman's May 2011 statement that some studies have indicated a positive link between hydrocarbons found in jet fuel to the development of atherosclerotic heart disease.  If possible, the VA examiner should also discuss current medical literature on the relationship between exposure to hydrocarbons and/or aviation fuel and heart disease.

d)	Is it at least as likely as not that the Veteran's hypertension disability had its onset in, or is otherwise etiologically related to active service?  The VA examiner must not rely solely on the absence of hypertension symptoms or diagnosis in service as the basis for a negative opinion.

e)	Is it at least as likely as not that the Veteran's hypertension disability is caused by, or is otherwise related to exposure to asbestos during service?

f)	Is it at least as likely as not that the Veteran's hypertension disability is caused by, or is otherwise related to exposure to aviation fuel in service?  In rendering the requested opinions in paragraphs b) and e), the VA examiner should assume, as fact, that the Veteran was exposed to asbestos during service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3.	Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



